Name: Council Regulation (EU) 2016/1252 of 28 July 2016 amending Regulations (EU) 2016/72 and (EU) 2015/2072 as regards certain fishing opportunities
 Type: Regulation
 Subject Matter: maritime and inland waterway transport;  international law;  fisheries
 Date Published: nan

 30.7.2016 EN Official Journal of the European Union L 205/2 COUNCIL REGULATION (EU) 2016/1252 of 28 July 2016 amending Regulations (EU) 2016/72 and (EU) 2015/2072 as regards certain fishing opportunities THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Council Regulation (EU) 2016/72 (1) fixes for 2016 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in Union waters and, for Union vessels, in certain non-Union waters. (2) Certain quota transfers or exchanges between the Contracting Parties of a regional fisheries management organisation (RFMO) are agreed at the beginning of the calendar year. It is therefore appropriate that the relevant legal provisions that govern the quota transfers and exchanges under Regulation (EU) 2016/72 remain applicable at the beginning of 2017. (3) Given that provisions of Regulation (EU) 2016/72 concerning prohibitions of fisheries of vulnerable species or fisheries in periods that should be closed for fishing are to be applied on a continuous basis, and in order to avoid legal uncertainty during the period between the end of 2016 and the date of entry into force of the regulation fixing the fishing opportunities for 2017, it is appropriate to provide that the provisions concerning prohibitions and closed seasons continue to apply at the beginning of 2017, until the entry into force of the regulation fixing the fishing opportunities for 2017. (4) Scientific advice on the stocks of herring in International Council for the Exploration of the Sea (ICES) zones VIa(N) and VIa(S), VIIb and VIIc allows for Total Allowable Catches to be set in order to enable collection of fisheries-dependent data in the two management areas. This would improve the future scientific advice on those stocks. (5) According to the scientific advice by ICES, catches of Northern prawn (Pandalus borealis) should be reduced. Following consultations with Norway, it is appropriate to modify the catch limits for Northern prawn in ICES IIIa and in Norwegian waters south of 62 ° N. (6) Scientific advice by the Scientific, Technical and Economic Committee for Fisheries (STECF) supports providing for a small additional commercial quota in order to incite the participation of fishing vessels in a scientific programme on sole in ICES division VIIa, which would be carried out under specific conditions. That additional quota should be granted only for the duration of the scientific programme and would be without prejudice to the relative stability. (7) According to the scientific advice by ICES, catches of sprat in the North Sea should be reduced. The fishing opportunities should be established taking into account the fact that a sudden significant in-year decrease in the catch limits would jeopardise the social and economic sustainability of the fleets involved, while at the same time complying with the precautionary approach to fisheries management. It is therefore appropriate to modify the corresponding fishing opportunities table. The amounts allocated for sprat catches in 2016 should be taken into account when fixing the 2017 fishing opportunities for that species. (8) ICES provides scientific advice for the species squalus acanthias and the reporting code is also based on the Latin name thereof. However, the common name used in certain language versions of Regulation (EU) 2016/72 does not correspond to the Latin name of the species. The common name should therefore be corrected where necessary. (9) The current fishing opportunities for picked dogfish (squalus acanthias) are set at 0 tonnes. A project to introduce real time avoidance of picked dogfish (squalus acanthias) has been evaluated by the STECF. In its evaluation, the STECF identified the potential for the project to promote avoidance of by-catches of picked dogfish (squalus acanthias). The vessels participating in the project should be allowed to land limited quantities of picked dogfish (squalus acanthias) that are either dead or that would not survive even if released immediately. As a precautionary measure to ensure that there is no detriment to the long-term recovery of the stock, those landings should be subject to an overall annual limit of 270 tonnes, with a monthly limit of not more than 2 tonnes for any vessel participating in the project. A list of all participating vessels should be notified by the Member States to the Commission. (10) During the inter-sessional meeting of the International Commission for the Conservation of Atlantic Tunas (ICCAT), in March 2016, it was agreed that the European Union would allocate to Portugal part of its spare farming capacity for inputting of wild caught bluefin tuna for farming. That would allow Portugal to operate a bluefin tuna farm in the future. It is therefore appropriate to establish the maximum input of wild caught bluefin tuna which Portugal may allocate to its farm. (11) Council Regulation (EU) 2015/2072 (2) identifies the stocks which are within safe biological limits in the Baltic Sea. According to the most recent advice, the stock of sprat in the Baltic Sea is within safe biological limits. As a consequence, it is appropriate to modify the identification of safe biological limits set out in that Regulation. (12) Since the modifications of catch limits have an influence on Union vessels' economic activities and planning of fishing seasons, this Regulation should enter into force immediately after its publication. (13) The catch limits provided for in Regulation (EU) 2016/72 apply from 1 January 2016. The provisions of this Regulation amending that Regulation should therefore also apply from that date. Such retroactive application is without prejudice to legal certainty and the protection of legitimate expectations, as the fishing opportunities concerned have not yet been exhausted. (14) Regulation (EU) 2016/72 and Regulation (EU) 2015/2072 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Amendments to Regulation (EU) 2016/72 Regulation (EU) 2016/72 is amended as follows: (1) in the English-language version, in Article 12(1), in the reference to the species squalus acanthias, the word spurdog is replaced by picked dogfish; (2) in Article 21, the following paragraph is added: 5. This Article shall apply until 31 January 2017 for quota transfers from a RFMO Contracting Party to the Union and their subsequent allocation to Member States.; (3) the following Article is inserted: Article 48a Transitional provision Paragraphs 1, 2 and 5 of Article 10, Article 12(2), Articles 13, 24, 25, 30, 34, 35, 36, 40, 42, and 46 shall continue to apply, mutatis mutandis, in 2017 until the entry into force of the regulation fixing the fishing opportunities for 2017.; (4) Annexes I, IA and IV to Regulation (EU) 2016/72 are amended as set out in Annex I to this Regulation. Article 2 Amendment to Regulation (EU) 2015/2072 The Annex to Regulation (EU) 2015/2072 is amended as set out in Annex II to this Regulation. Article 3 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 2016. For the Council The President M. LAJÃ Ã K (1) Council Regulation (EU) 2016/72 of 22 January 2016 fixing for 2016 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in Union waters and, for Union fishing vessels, in certain non-Union waters, and amending Regulation (EU) 2015/104 (OJ L 22, 28.1.2016, p. 1). (2) Council Regulation (EU) 2015/2072 of 17 November 2015 fixing for 2016 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Baltic Sea and amending Regulations (EU) No 1221/2014 and (EU) 2015/104 (OJ L 302, 19.11.2015, p. 1). ANNEX I AMENDMENTS TO ANNEXES I, IA AND IV TO REGULATION (EU) 2016/72 A. Annex I to Regulation (EU) 2016/72 is amended as follows: (1) in the comparative table of Latin names and common names, the entry for squalus acanthias (spurdog/dogfish) is replaced by the following: Squalus acanthias DGS Picked dogfish; (2) in the comparative table of common names and Latin names, the entry for spurdog/dogfish (squalus acanthias) is replaced by the following: Picked dogfish DGS Squalus acanthias. B. Annex IA to Regulation (EU) 2016/72 is amended as follows: (1) the fishing opportunities table for herring in Union and international waters of Vb, VIb and VIaN is replaced by the following: Species: Herring Clupea harengus Zone: Union and international waters of Vb, VIb and VIaN (1) (HER/5B6ANB) Germany 466 (2) France 88 (2) Ireland 630 (2) The Netherlands 466 (2) United Kingdom 2 520 (2) Union 4 170 (2) TAC 4 170 Analytical TAC (2) the fishing opportunities table for herring in VIaS, VIIb, VIIc is replaced by the following: Species: Herring Clupea harengus Zone: VIaS (3), VIIb, VIIc (HER/6AS7BC) Ireland 1 482 The Netherlands 148 Union 1 630 TAC 1 630 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (3) the fishing opportunities table for Northern prawn in IIIa is replaced by the following: Species: Northern prawn Pandalus borealis Zone: IIIa (PRA/03A.) Denmark 3 813 Sweden 2 054 Union 5 867 TAC 10 987 Analytical TAC Article 7(2) of this Regulation applies (4) the fishing opportunities table for Northern prawn in Norwegian waters south of 62 ° N is replaced by the following: Species: Northern prawn Pandalus borealis Zone: Norwegian waters south of 62 ° N (PRA/04-N.) Denmark 357 Sweden 155 (4) Union 512 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (5) the fishing opportunities table for common sole in VIIa is replaced by the following: Species: Common sole Solea solea Zone: VIIa (SOL/07A.) Belgium 10 (5) France 0 (5) Ireland 17 (5) The Netherlands 3 (5) United Kingdom 10 (5) Union 40 (5) TAC 40 (5) (6) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (6) the fishing opportunities table for sprat and associated by-catches in Union waters of IIa and IV is replaced by the following: Species: Sprat and associated by-catches Sprattus sprattus Zone: Union waters of IIa and IV (SPR/2AC4-C) Belgium 2 524 (7) Denmark 199 746 (7) Germany 2 524 (7) France 2 524 (7) The Netherlands 2 524 (7) Sweden 1 330 (7) (8) United Kingdom 8 328 (7) Union 219 500 Norway 20 000 Faroe Islands 5 500 (9) TAC 245 000 Analytical TAC Article 7(2) of this Regulation applies (7) the fishing opportunities table for spurdog/dogfish in Union waters of IIIa is replaced by the following: Species: Picked dogfish Squalus acanthias Zone: Union waters of IIIa (DGS/03A-C.) Denmark 0 (10) Sweden 0 (10) Union 0 (10) TAC 0 (10) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (8) the fishing opportunities table for spurdog/dogfish in Union waters of IIa and IV is replaced by the following: Species: Picked dogfish Squalus acanthias Zone: Union waters of IIa and IV (DGS/2AC4-C) Belgium 0 (11) Denmark 0 (11) Germany 0 (11) France 0 (11) The Netherlands 0 (11) Sweden 0 (11) United Kingdom 0 (11) Union 0 (11) TAC 0 (11) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (9) the fishing opportunities table for spurdog/dogfish in Union and international waters of I, V, VI, VII, VIII, XII and XIV is replaced by the following: Species: Picked dogfish Squalus acanthias Zone: Union and international waters of I, V, VI, VII, VIII, XII and XIV (DGS/15X14) Belgium 0 (12) (13) Germany 0 (12) (13) Spain 0 (12) (13) France 0 (12) (13) Ireland 0 (12) (13) The Netherlands 0 (12) (13) Portugal 0 (12) (13) United Kingdom 0 (12) (13) Union 0 (12) (13) TAC 0 (12) (13) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Article 12(1) of this Regulation applies. C. In point (6) of Annex IV to Regulation (EU) 2016/72, Table B is replaced by the following: TABLE B Maximum input of wild caught bluefin tuna (in tonnes) Spain 5 855 Italy 3 764 Greece 785 Cyprus 2 195 Croatia 2 947 Malta 8 768 Portugal 500 (1) Reference is to the herring stock in the part of ICES zone VIa which lies east of the meridian of longitude 7 ° W and north of the parallel of latitude 55 ° N, or west of the meridian of longitude 7 ° W and north of the parallel of latitude 56 ° N, excluding the Clyde. (2) It shall be prohibited to target any herring in the part of the ICES zones subject to this TAC that lies between 56 ° N and 57 ° 30 ² N, with the exception of a six nautical mile belt measured from the baseline of the United Kingdom's territorial sea. (3) Reference is to the herring stock in VIa south of 56 ° 00 ² N and west of 07 ° 00 ² W. (4) By-catches of cod, haddock, pollack, whiting and saithe are to be counted against the quotas for these species. (5) Exclusively for by-catches. No directed fisheries are permitted under this quota. (6) In addition to this TAC, the Member States having quota for sole in VIIa may decide by common agreement to allocate an overall total of 7 tonnes to one or more vessels carrying out the directed scientific fishery assessed by the STECF in order to improve scientific information on this stock (SOL/*07A.). The Member States concerned shall communicate the name(s) of the vessel(s) to the Commission before allowing any landings. (7) Without prejudice to the landing obligation, catches of dab and whiting may be counted against up to 2 % of the quota (OTH/*2AC4C), provided that not more than 9 % in total of this quota for sprat is accounted for by these catches and by-catches of those species that are accounted for under Article 15(8) of Regulation (EU) No 1380/2013. (8) Including sand eel. (9) May contain up to 4 % of by-catch of herring. (10) Picked dogfish shall not be targeted in the areas covered by this TAC. When accidentally caught in fisheries where picked dogfish is not subject to the landing obligation, specimens shall not be harmed and shall be released immediately. The former provisions are without prejudice to the prohibitions set out in Articles 13 and 46 of this Regulation for the areas specified therein. (11) Picked dogfish shall not be targeted in the areas covered by this TAC. When accidentally caught in fisheries where picked dogfish is not subject to the landing obligation, specimens shall not be harmed and shall be released immediately. The former provisions are without prejudice to the prohibitions set out in Articles 13 and 46 of this Regulation for the areas specified therein. (12) Picked dogfish shall not be targeted in the areas covered by this TAC. When accidentally caught in fisheries where picked dogfish is not subject to the landing obligation, specimens shall not be harmed and shall be released immediately. The former provisions are without prejudice to the prohibitions set out in Articles 13 and 46 of this Regulation for the areas specified therein. (13) By derogation, a vessel engaged in the by-catch avoidance programme that has been positively assessed by the STECF may land not more than 2 tonnes per month of picked dogfish that is dead at the moment when the fishing gear is hauled on board. Member States participating in the by-catch avoidance programme shall ensure that the total annual landings of picked dogfish on the basis of this derogation do not exceed the amounts indicated below. They shall communicate the list of participating vessels to the Commission before allowing any landings. Member States shall exchange information about avoidance areas. Species: Picked dogfish Squalus acanthias Zone: Union and international waters of I, V, VI, VII, VIII, XII and XIV (DGS/*15X14) Belgium 20 Germany 4 Spain 10 France 83 Ireland 53 The Netherlands 0 Portugal 0 United Kingdom 100 Union 270 TAC 270 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Article 12(1) of this Regulation applies. ANNEX II AMENDMENT TO THE ANNEX TO REGULATION (EU) 2015/2072 In the Annex to Regulation (EU) 2015/2072, the fishing opportunities table for sprat in Union waters of Subdivisions 22-32 is replaced by the following: Species: Sprat Sprattus sprattus Zone: Union waters of Subdivisions 22-32 SPR/3B23.; SPR/3C22.; SPR/3D24.; SPR/3D25.; SPR/3D26.; SPR/3D27.; SPR/3D28.; SPR/3D29.; SPR/3D30.; SPR/3D31.; SPR/3D32. Denmark 19 958 Germany 12 644 Estonia 23 175 Finland 10 447 Latvia 27 990 Lithuania 10 125 Poland 59 399 Sweden 38 582 Union 202 320 TAC Not relevant Article 6(3) of this Regulation shall apply. Analytical TAC